Title: Nathan Reid to William Davies, 13 May 1781
From: Reid, Nathan
To: Davies, William


New London, 13 May 1781. “Since my arivel at this place I have had a very easy time of it, not more than seven soldiers has been delivered to me, and two of them has deserted. It is uncertain what time the draughts will take place, in the Counties that are to Randezvous at this place and I dont know what Counties the[y] are, as the Governor did not give me a list of them. I would be much oblig’d to you to write to him for a List, and send it by the bearer.” Has heard “that Arnold and his crew has burnt all the Hutts at Chesterfield C. House and I am afraid has took my Portmanteau and cloaths, which I left at Mr. Balls. If the[y] are gon I wish the first man that puts any of them on may brake his neck.” Requests that news and information concerning the location of the general rendezvous be sent by the bearer who will return in seven or eight days.
